                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    CALVIN PAUL STEWART,
                                                                  MEMORANDUM DECISION
                              Plaintiff,                          & ORDER TO CURE
                                                                  DEFICIENT COMPLAINT
    v.

    UTAH DEP’T OF CORRS.,                                          Case No. 2:18-CV-174
                              Defendant.                           District Judge Clark Waddoups



         Plaintiff, inmate Calvin Paul Stewart, brings this pro se civil-rights action, see 42

U.S.C.S. § 1983 (2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the

Complaint, (Doc. No. 5), under its statutory review function,2 the Court orders Plaintiff to file an

amended complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) improperly names Utah Department of Corrections as § 1983 defendant, though it is not an
independent legal entity that can sue or be sued.

(b) appears to inappropriately allege civil-rights violations on respondeat-superior theory.

(c) needs clarification regarding the Eighth Amendment cause of action of cruel and unusual
punishment (see below).

(d) needs clarification regarding what constitutes a cause of action under the American with
Disabilities Act (ADA) (see below).

(e) names a State of Utah entity as a defendant which violates governmental-immunity principles
(see below).

(f) has claims apparently regarding current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,




                                                                                                     2
1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).




3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include information regarding grievances in his complaint. Exhaustion of administrative

remedies is an affirmative defense that must be raised by Defendants to apply to this case. Jones

v. Bock, 549 U.S. 199, 216 (2007).

                                • Cruel and Unusual Punishment

       As he prepares his amended complaint, Plaintiff should keep in mind:

               "[T]he treatment a prisoner receives in prison and the conditions
               under which he is confined are subject to scrutiny under the Eighth
               Amendment." Farmer v. Brennan, 511 U.S. 825, 832
               (1994) (internal quotation marks omitted). "The Constitution does
               not mandate comfortable prisons, but neither does it permit
               inhumane ones." Id. (citation and internal quotation marks


                                                                                                       4
              omitted). "[P]rison officials must ensure that inmates receive
              adequate food, clothing, shelter, and medical care, and must take
              reasonable measures to guarantee the safety of the
              inmates." Id. (internal quotation marks omitted). Also, "[t]he
              unnecessary and wanton infliction of pain constitutes cruel and
              unusual punishment forbidden by the Eighth Amendment"; and
              "among unnecessary and wanton inflictions of pain are those that
              are totally without penological justification." Hope v. Pelzer, 536
              U.S. 730, 737-38 (2002) (alterations and internal quotation marks
              omitted). But a prison official violates the Eighth Amendment only
              if the deprivation to which the prisoner has been subjected is
              "objectively sufficiently serious" and only if the prison official has
              a "sufficiently culpable state of mind." Farmer, 511 U.S. at
              834 (internal quotation marks omitted). "In prison-conditions cases
              that state of mind is one of deliberate indifference to inmate health
              or safety." Id. (internal quotation marks omitted).

Grissom v. Roberts, 902 F.3d 1162, 1173-74 (10th Cir. 2018).

                                              • ADA

       Plaintiff should also consider this information in amending his complaint:

              To state a failure-to-accommodate claim under [ADA], [Plaintiff]
              must show: (1) he is a qualified individual with a disability; (2) he
              was "either excluded from participation in or denied the benefits of
              some public entity's services, programs, or activities"; (3) such
              exclusion or denial was by reason of his disability; and (4) [Weber
              County] knew he was disabled and required an accommodation.

Ingram v. Clements, 705 F. App’x 721, 725 (10th Cir. 2017) (quoting J.V. v. Albuquerque Pub.

Sch., 813 F.3d 1289, 1295, 1299 (10th Cir. 2016)). Further,

              "Courts have recognized three ways to establish a discrimination
              claim: (1) intentional discrimination (disparate treatment); (2)
              disparate impact; and (3) failure to make a reasonable
              accommodation." J.V., 813 F.3d at 1295. "The ADA requires more
              than physical access to public entities: it requires public entities to
              provide 'meaningful access' to their programs and services."
              Robertson v. Las Animas County Sheriff’s Dep’t, 500 F.3d 1185,
              1195 (10th Cir. 2007). To effectuate this mandate, "the regulations
              require public entities to 'make reasonable modifications in
              policies, practices, or procedures when the modifications are


                                                                                               5
               necessary to avoid discrimination on the basis of
               disability.'" Id. (quoting 28 C.F.R. § 35.130(b)(7)).

Villa v. Dep’t of Corrs., 664 Fed. App’x 731, 734 (10th Cir. 2016).

                                          • State Immunity

       Finally, the Eleventh Amendment prevents "suits against a state unless it has waived its

immunity or consented to suit, or if Congress has validly abrogated the state's immunity." Ray v.

McGill, No. CIV-06-0334-HE, 2006 U.S. Dist. LEXIS 51632, at *8 (W.D. Okla. July 26, 2006)

(unpublished) (citing Lujan v. Regents of Univ. of Cal., 60 F.3d 1511, 1522 (10th Cir. 1995);

Eastwood v. Dep't of Corrs., 846 F.2d 627, 631 (10th Cir. 1988)). Plaintiff asserts no basis for

determining that the State has waived its immunity or that it has been abrogated by Congress.

Because any claims against the State appear to be precluded by Eleventh Amendment immunity,

the Court believes it has no subject-matter jurisdiction to consider them. See id. at *9.

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019) (“The


                                                                                                       6
officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

                       DATED this 31st day of May, 2019.

                                               BY THE COURT:




                                               JUDGE CLARK WADDOUPS
                                               United States District Court




                                                                                               7
